Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 14, 19, and 20 are amended, and Claims 12-13, 15, and 17-18 are canceled. Claims
1-11, 14, 16, 19-20 are pending in this application and have been examined on the merits.
Response to Arguments
Applicant’s arguments filed 06/14/2022, see Pages 10-14, with respect to rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection as applied to the amended claims does not rely on the combination of references applied in the prior rejection of record. Arguments that are applicable to any reference in the current combination of references are addressed below. 
Regarding Applicants Argument on pages 11-12 filed 06/14/2022 pointed towards Ryohichi being unable to be reasonably interpreted to teach “operating the suction motor of the vacuum cleaner at a second rotational speed that is greater than the first rotational speed when the dust score is equal to or greater than the first set value and less than a second set value that is larger than the first set value.”, the Examiner agrees that this limitation is not taught by Ryohichi but rather by Hideji. With regards to this limitation,  Examiner is relying on Ryohichi to teach the claimed invention and “operating the suction motor of the vacuum cleaner at a second rotational speed that is greater than the first rotational speed when the first score is equal to or greater than a first set value.” And is relying on Hideji to teach a second set value, and a second set value that is greater than a second set value. And as Hideji teaches a third rotational speed when above the second set value. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Hideji in order to reduce power consumption, as detailed in the rejection below. Thus, the combination of the two reference teaches “operating the suction motor of the vacuum cleaner at a second rotational speed that is greater than the first rotational speed when the dust score is equal to or greater than the first set value and less than a second set value that is larger than the first set value”.  As such examiner does not find this argument persuasive. 
In response to applicant's argument on page 12 filed 06/14/2022 regarding Ryohichi expressly teaching away for the first set value of a carpeted floor is greater than the first set value of an uncarpeted floor. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123 II.  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” See MPEP 2123 II.  Further, Applicants arguments regarding Ryohichi expressly teaching away from the first set value of a carpeted floor being greater than the first set value of an uncarpeted floor, are not found persuasive as amended. Claim 1 requires that the first set value of a carpeted floor is greater than the first set value of an uncarpeted floor, while Ryohichi may teach that the threshold number for carpet is less than that of a tatami mat and wooden floor. The term uncarpeted is interpreted to include any floor types that do not include a carpet, such as a stone floor. Ryohichi does not teach that the threshold value for the carpet would be less than any uncarpeted floor, only a tatami mat and wooden floor. As such the argument is not found persuasive. 
Applicant's arguments filed 06/14/2022 on page 12 have been fully considered but they are not persuasive. In response to applicant's argument that the Hun fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. and the first set value being larger for a carpeted floor than for an uncarpeted floor, as claimed in amended claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), Further Regarding Hun not teaching such as operating a suction motor at a low first rotational speed, an intermediate second rotational speed, and a third high rotational speed based on comparing a sensed dust score of a floor to first and second set scored, the first and second set score being determined based on whether the floor is carpeted or uncarpeted. Examiner does not rely on Hun to teach these features and instead only relies on Hun to teach adjusting a height of a cleaning brush over carpeted or un carpeted floor.
Applicant's arguments filed 06/14/2022 on pages 13 have been fully considered but they are not persuasive. In response to applicant's argument that the So fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. and the first set value being larger for a carpeted floor than for an uncarpeted floor, as claimed in amended claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), Further Regarding So the first and second set score being determined based on whether the floor is carpeted or uncarpeted. Examiner does not rely on So to teach these features and instead only relies on Hun to teach determining a second suction power of the vacuum cleaner based on sensing a change in at least one of the sensed dust or the floor material between a first region of the floor and a second region of the floor.
Regarding Applicants argument on Page 14 filled 06/14/2022 regarding Hideji does not teach or suggest varying the vacuum cleaner suction motor based on a detected dust level, and that Hideji does not relate to evaluating a dust level. Examiner maintains that Hideji is related to monitoring the dust level and varying suction motor based on the dust level. See Para [0008] of Hideji “there is provided a dust sensor for detecting dust on the floor surface, and the suction force determination means sucks the fan motor based on the output information of the dust sensor, that is, the amount of dust sucked from the floor surface. It is configured to set the reference value of the force, and according to this configuration, the suction power of the fan motor is changed according to the amount of dust, so the suction power becomes smaller on the floor with less dust, further saving energy. can be achieved.”
With respect to Applicant’s arguments, see Page 14 regarding Claim 14, this claim is not allowable for similar reasons as that presented above with respect to Claim. 
With respect to Applicant’s arguments, see Page 14 regarding Claims 2-11, 16, 19, and 20, these claims are not allowable based on their dependence to  independent claims 1 and 14 for at least the reasoning provided above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hideji (JP 23834931 B2) and Ortmann (DE 10201710800 A1). 
Regarding Claim 1, Ryohichi teaches a method of controlling a vacuum cleaner, the method comprising: sensing dust in a cleaning area by a dust sensor provided in the vacuum cleaner and determining a dust score based on the sensed dust (Ryohichi Para. [0011] "provided with a dust sensor means for detecting dust and dirt contained in the suction air stream, and performs cleaning by switching the cleaning mode according to the detection result of the dust detection means"); sensing a material of a floor in the cleaning area by a floor sensor provided in the vacuum cleaner; setting a cleaning mode of the vacuum cleaner based on the sensed material of the floor (Ryohichi Para. [0011] "provided with a floor surface detecting means for detecting the state of the bottom surface, such as the type of, for example, a bottom surface, a threshold value for switching the cleaning mode according to the detection result of the floor detection means"); and determining a suction power of the vacuum cleaner based on the set cleaning mode and the dust score (Ryohichi Para. [0078] " When it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increasing the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force."). wherein determining the suction power of the vacuum cleaner based on the set cleaning mode and the dust score includes: operating a suction motor of the vacuum cleaner at a first rotational speed when the dust score is less than a first set value operating the suction motor of the vacuum cleaner at a second rotational speed that is greater than the first rotational speed when the dust score is equal to or greater than the first set value (Ryohichi Para [0078] “when it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increase the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force.” Increasing the rotational speed (to a second speed) of the blower based on detecting a large amount of dust means (a first set value) that when the level of dust is below that value the rotation speed is lower (a first speed).); wherein the sensing the material of the floor in the cleaning area includes determining whether the floor is carpeted or uncarpeted (Ryohichi Para [0054] “Moreover, when the floor surface determined immediately before is a carpet,”), and wherein the first set value is determined based on whether the floor is carpeted or uncarpeted (Ryohichi Para [0055], specifically “Moreover, when the floor surface determined immediately before is a carpet, the dust amount determination part 100a compares the counted number of pulses with the threshold value n3 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n3, and determines that the dust is large when the counted number of pulses is n3 or more.”)  
However Ryohichi does not teach a second set value that is larger than the first set value; and 31K-1928operating the suction motor of the vacuum cleaner at a third rotational speed that is greater than the first and second rotational speeds when the dust score is equal to or greater than the second set value and the second set value are determined based on whether the floor is carpeted or uncarpeted and wherein the first set value of a carpeted floor is greater than the first set value of an uncarpeted floor..
However, Hideji does teach a second set value that is larger than the first set value; and operating the suction motor of the vacuum cleaner at a third rotational speed that is greater than the first and second rotational speeds when the dust score is equal to or greater than the second set value . (Hideji Para [0017] “As can be seen from the figure, the average power consumption is smaller when the suction force is changed. However, regarding the dust collection efficiency, it contributes to dust collection considerably in a cycle in which the suction force is made larger than the medium, and even if the suction force is changed, it does not decrease as compared with the conventional case. That is, in order not to reduce the dust collection efficiency while suppressing the power consumption, as shown in FIG. 5A, the suction force occupies below the reference value from the area S1 in which the suction force occupies above the reference value. The area should be larger than S0 + S2.” And further Figure 5A (Figure 1 in this document) which is Described as “FIG. 5A is a diagram showing an example of a change in suction force.” In Para [0048] Show that there is a range of suction powers as determined by the suction force, meaning that there are minimum two values that are used as thresholds for determining which of the three increasing rotational speeds are appropriate).

    PNG
    media_image1.png
    330
    486
    media_image1.png
    Greyscale

Figure 5A of Hideji
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Hideji in order to reduce power consumption (Hideji Para [0004] “In view of the above problems, it is an object of the present invention to keep the power consumption low while preventing a decrease in dust collection efficiency”)
	Further, Ryohichi does teach changing the first value based on whether the floor is carpeted or uncarpeted, and it would be obvious that Ryohichi as modified in claim 12 teaches modifying the second value in order to maintain cleaning appropriate and effective for the surface that is being cleaned (Ryohichi Para. [0112] "by appropriately setting the contents of the second cleaning mode according to the type of the floor surface, cleaning can be performed more effectively"). The method of modifying a value has been made part of the ordinary capabilities of one skill in the art based on the teachings of Ryohichi. Thus, one of ordinary skill in the art would have been capable of applying this known method based on the prior art, and the results would have been predictable to one of ordinary skill in the art. See MPEP 2143(I)(C).  
Finally, Ortmann teaches applying a correction factor to reduce the output of the sensor when the cleaner is positioned over a carpet floor (Ortmann Para [0008] “In order to eliminate this environmental parameter, which is caused by the type of floor covering, this influence is corrected during the evaluation by the evaluation device using a characteristic correction factor that is assigned to the relevant floor covering to be cleaned. The correction factor is preferably a factor which is multiplied by the result of the particle concentration and/or quantity determined. A correction factor of 0.9 to 0.75 is particularly suitable for determining the particle concentration and/or quantity on a rug or carpeted floor. In practice, a correction factor of approximately 0.85 has proven particularly useful. This correction factor corresponds to a background noise of about 20% of the sensor signal from material abrasion sucked in together with the dirt particles. Material abrasion can differ from carpet to carpet, so that typical correction factors that vary depending on the type of carpet can preferably be provided.”) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that modifying the sensor output by a correction output of 85% would result in an effective first set value for a carpet greater than that of another flooring (Such as uncarpeted) and doing so would “eliminate environmental parameters” in the sensor caused by the carpet as is also suggested in Ryohichi (Para [0070] “On the other hand, in the case of a carpet, most of dust is present between naps of the carpet, so that relatively long time is needed to suck such dust by the self-propelled cleaner 1. Therefore, the number of detection times is likely to decrease compared to the other floor surfaces, although an amount of dust on the floor surface is equal.”).
Regarding Claim 2, Ryohichi teaches all the limitations of claim 1 and in addition teaches wherein the dust score is a percentage rate (Ryohichi Para. [0045] “In the present embodiment, the dust detection unit 61 includes a light emitting unit 61a and a light receiving unit 61b disposed to face each other, and is an optical sensor that detects dust from a change in the output of the light receiving unit 61b.” The dust is detected by the percentage of light blocked by the dust, resulting in a percentage rate, (no light blocked means 0% dust and all of the light blocked is 100% dust.))
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hideji (JP 23834931 B2) and Ortmann (DE 10201710800 A1) as modified in claim 1 and in further view of view of Hun (KR 100809740 B1).
Regarding Claim 3, Ryohichi teaches all the limitations of claim 1 and wherein a rotation speed of a brush provided in a nozzle of the vacuum cleaner is determined based on the set cleaning mode (Ryohichi Para. [0079] "In addition, instead of a change in the rotation speed of the electric blower 4 or together with a change in the rotation speed of the electric blower 4, for example, the main brush 9 , the side brush 8 and/or the driving wheel 5 may change the number of rotations.")
Ryohichi as modified does not teach a height of the brush above the floor is determined based on the set cleaning mode. 
Hun however does teach a height of the brush above the floor is determined based on the set cleaning mode. (Hun Abstract Paragraph “The up/down control unit controls the height of the main body to change the interval between the surface to be cleaned and the rotation brush according to the condition of the surface to be cleaned, and detects the condition of the surface to be cleaned continuously to prevent damage of the surface to be cleaned by the rotation brush.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Ryohichi’s detection in light of Hun in order to prevent damage to the to the surface to be cleaned. (Hun Abstract Paragraph “The up/down control unit controls the height of the main body to change the interval between the surface to be cleaned and the rotation brush according to the condition of the surface to be cleaned, and detects the condition of the surface to be cleaned continuously to prevent damage of the surface to be cleaned by the rotation brush.”).
Regarding Claim 4, Ryohichi as modified teaches all the limitations of claim 3 and in addition teaches wherein the cleaning mode is associated with a prescribed dust rate (Ryohichi Para. [0011] “provided with a dust sensor means for detecting dust and dirt contained in the suction air stream, and performs cleaning by switching the cleaning mode according to the detection result of the dust detection means.”), and the suction power of the vacuum cleaner is determined based on a comparison of the prescribed dust rate and the dust score (Ryohichi Para. [0078]-[0079] (”When it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increasing the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force. In addition, instead of a change in the rotation speed of the electric blower 4 or together with a change in the rotation speed of the electric blower 4 for example, the main brush 9, the side brush 8 and/or the driving wheel 5 may change the number of rotations. When the rotation speed of the main brush 9 or the side brush 8 is made large, more dust can be scraped off by rotation of a brush, or it can scrape up, and a cleaning ability improves. When the rotation speed of the drive wheel 5 is made small, the area[/]region with much dust can be cleaned with time, and a cleaning ability improves.”)
Regarding Claim 5, Ryohichi as modified teaches all the limitations of claim 3 and in addition teaches further comprising: setting the rotation speed of the brush that is provided in the nozzle of the vacuum cleaner after the setting of the cleaning mode (Ryohichi Para. [0078]-[0079] ”When it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increasing the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force. In addition, instead of a change in the rotation speed of the electric blower 4 or together with a change in the rotation speed of the electric blower 4 for example, the main brush 9, the side brush 8 and/or the driving wheel 5 may change the number of rotations. When the rotation speed of the main brush 9 or the side brush 8 is made large, more dust can be scraped off by rotation of a brush, or it can scrape up, and a cleaning ability improves. When the rotation speed of the drive wheel 5 is made small, the area[/]region with much dust can be cleaned with time, and a cleaning ability improves.”); and setting the height of the brush (Hun Abstract Paragraph “The up/down control unit controls the height of the main body to change the interval between the surface to be cleaned and the rotation brush according to the condition of the surface to be cleaned, and detects the condition of the surface to be cleaned continuously to prevent damage of the surface to be cleaned by the rotation brush.”).
But Ryohichi as modified but does not teach setting the height of the brush after setting the rotational speed of brush.
However there a finite number of options for the order in which the height of the brush and rotation speed of the bush are set. Namely, the height of the brush is set before, after or at the same time as the setting of the rotational speed of the brush. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the height of the brush after setting the rotational speed of the brush as doing so merely involves choosing between the three options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
Regarding Claim 6, Ryohichi as modified as modified teaches all the limitations of claim 5 and in addition teaches wherein the setting of the cleaning mode (Ryohichi Para. [0011] “Further, the self-propelled vacuum cleaner 1 is provided with floor detection means for detecting the state of the floor surface, such as the type of floor surface, for example, and a threshold value for switching the cleaning mode according to the detection result of the floor detection means change”) the setting of the rotational speed (Ryohichi Para. [0116] “When it is determined that the floor surface is a carpet, the control unit 100 drives the electric blower 4 in strong operation as the second cleaning mode, and sets the main brush 9 at a higher rotational speed than the first cleaning mode”), and the setting of the height of the brush (Hun Abstract Paragraph “A suction brush assembly capable of automatic height adjustment is provided to prevent damage of carpet due to a rotation brush by automatically controlling the distance between the rotation brush and the surface to be cleaned according to the condition or kind of the surface to be cleaned”) Ryohichi as modified additionally teaches sensing the material of the floor (Ryohichi Para. [0011] "provided with a floor surface detecting means for detecting the state of the bottom surface, such as the type of, for example, a bottom surface, a threshold value for switching the cleaning mode according to the detection result of the floor detection means")
But does not teach explicitly teach the setting of the cleaning mode, the setting of the rotational speed, and the setting of the height of the brush are sequentially performed after sensing the material of the floor. 
However there a finite number of options for the order in which sensing the material of the floor and the cleaning mode, the rotational speed, the height of the brush are set. Namely the cleaning mode, the rotational speed and the height of the brush are set before after or at the same time the material of the floor is sensed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the cleaning mode, the rotational speed and the height of the brush after sensing the material of the floor. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
	Regarding Claim 7 Ryohichi as modified teaches all the limitations of claim 3 and in addition teaches, further comprising: setting the rotation speed of the brush provided in the nozzle of the vacuum cleaner after setting the cleaning mode (Ryohichi Para. [0116] “When it is determined that the floor surface is a carpet, the control unit 100 drives the electric blower 4 in strong operation as the second cleaning mode, and sets the main brush 9 at a higher rotational speed than the first cleaning mode”).
	Regarding Claim 8, Ryohichi as modified teaches all the limitations of claim 7 and in addition teaches, wherein the setting of the cleaning mode and the setting the rotation speed of the brush provided in the nozzle of the vacuum cleaner after sensing the material of the floor (Ryohichi Para. [0116] “When it is determined that the floor surface is a carpet, the control unit 100 drives the electric blower 4 in strong operation as the second cleaning mode, and sets the main brush 9 at a higher rotational speed than the first cleaning mode”).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hideji (JP 23834931 B2) and Ortmann (DE 10201710800 A1) as modified in claim 1 and in further view of Yun (KR 20170033579 A).
Regarding Claim 9, Ryohichi as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the determined suction power of the vacuum cleaner is a first determined suction power, and wherein the method further comprises determining a second suction power of the vacuum based on sensing a change in at least one of the sensed dust or the floor material between a first region of the floor and a second region of the floor
However, Yun does teach wherein the determined suction power of the vacuum cleaner is a first determined suction power, and wherein the method further comprises determining a second suction power of the vacuum based on sensing a change in at least one of the sensed dust or the floor material between a first region of the floor and a second region of the floor (Yun Para. [0125]-[0126]"Specifically, when the cleaning robot 100 crosses the boundary B between the area corresponding to the hard floor and the area corresponding to the soft floor while cleaning the area corresponding to the hard floor, the controller 110 determines that the floor state is It can be determined that the hard floor is changed to the soft floor. The controller 110 may control the suction power of the suction module 132 as a suction power corresponding to the soft floor. Specifically, the controller 110 may increase the output of the suction motor 132a to increase the suction power of the suction module 13.").
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Yun in order to improve the battery consumption of a cleaning robot by efficiently controlling the suction force of the cleaner. (Yun Para [0003]-[0004] “Since the cleaning robot performs cleaning while driving wirelessly after the battery is charged in the docking station, its suction power is weaker than that of a general vacuum cleaner. Recently, cleaning robots with improved maximum suction power have been released. However, as the suction power increases, the battery consumption also increases. In order to increase the usage time of the cleaning robot, it is necessary to appropriately control the suction power of the cleaning robot according to the situation. In order to solve the above problem, a cleaning robot capable of efficiently cleaning by controlling a suction force or a traveling path of the cleaning robot according to a floor condition, and a control method thereof are provided.”)
Regarding Claim 10, Ryohichi as modified teaches all the limitations of claim 9 and in addition teach wherein when the second determined suction power is greater than the first determined suction power, the method further comprises operating the vacuum cleaner based on the second determined suction power after sensing the change in the at least one of the sensed dust or the floor material. (Yun Para. [0073] "The controller 110 may control the suction power of the suction module 132 as a suction power corresponding to the soft floor. Specifically, the controller 110 may increase the output of the suction motor 132a to increase the suction power of the suction module 132.")
Regarding Claim 11, Ryohichi as modified teaches all the limitations of claim 9 and in addition teach wherein when the second determined suction power is less than the first determined suction power, the method further comprises: continuing to operate the vacuum cleaner based on the first determined suction power during a prescribed time period after sensing the change in the at least one of the sensed dust or the floor material, and operating the vacuum cleaner based on the second determined suction power after the prescribed time period passes. (for the described cleaner in Yun when detecting a change in the floor that would reduce the suction power, the cleaner delays, continues cleaning the previous floor area and afterwards returns to the and reduces its suction power then cleans the new area (Yun Para. [0124]-[0130] "When the cleaning robot 100 crosses the boundary B between the area corresponding to the hard floor and the area corresponding to the soft floor while cleaning the area corresponding to the soft floor, the controller 110 determines that the floor state is the soft floor. It can be judged that the hard floor has changed from at this time, the controller 110 may rotate the driving direction of the cleaning robot 100 by 180 degrees to re-enter the area corresponding to the soft floor. Specifically, the controller 110 may control the driving direction by transmitting a control signal to the driving unit 120. As such, when the cleaning robot 100 moves from the area corresponding to the soft floor to the area corresponding to the hard floor, the control unit 110 determines this and causes the cleaning robot 100 to re-enter the area corresponding to the soft floor. By iteratively, the cleaning of the area corresponding to the soft floor may be preferentially performed. When the priority cleaning of the area corresponding to the soft floor is completed, the controller 110 performs cleaning of the area corresponding to the remaining hard floor among the entire cleaning area R. When the area corresponding to the soft floor is first cleaned and then re-entered the area corresponding to the hard floor, the controller 110 may reduce the suction power of the suction module 132 again."))
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hun (KR 100809740 B1), Hideji (JP 23834931 B2) and Ortmann (DE 10201710800 A1). 

Regarding Claim 14, Ryohichi teaches A vacuum cleaner comprising: a nozzle having an opening to receive dust from a floor (Suction port Described in para [0022], not shown); a brush rotatably provided in the nozzle (Figure 5); a nozzle motor configured to rotate the brush (Brush drive unit 90); a suction motor configured to provide a suction force to suction dust into the hole of the nozzle (Electric blower 4); a floor sensor configured to sense a characteristic of the floor (floor determination unit); a dust sensor configured to sense an amount of dust on the floor (Ryohichi Para. [0003] “The self-propelled device 201 includes a dust detection means 202 for detecting dust on a floor surface,“)); and a controller (100) configured to set an operation mode of the nozzle based on the characteristic of the floor sensed by the floor sensor (Parag [0011] "Further, the self-propelled vacuum cleaner 1 is provided with floor detection means for detecting the state of the floor surface, such as the type of floor surface, for example, and a threshold value for switching the cleaning mode according to the detection result of the floor detection means change") and to manage the nozzle motor to adjust at least one of a rotational speed or the height of the brush based on the set operation mode (Para [0116] "When it is determined that the floor surface is a carpet, the control unit 100 drives the electric blower 4 in strong operation as the second cleaning mode, and sets the main brush 9 at a higher rotational speed").  wherein the floor sensor determines whether floor is carpeted or uncarpeted, and the controller sets the operation mode based on whether floor is carpeted or uncarpeted. (Ryohichi Para [0054] “Moreover, when the floor surface determined immediately before is a carpet, the dust amount determination part 100a compares the counted number of pulses with the threshold value n3 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n3, and determines that the dust is large when the counted number of pulses is n3 or more.” The controller set the sensor threshold based on the sensed material of the floor) (The controller of Ryohichi changes its operation mode, by changing the threshold value for changing the suction power and rotational speed based on the whether the floor is carpeted or uncarpeted) wherein the controller is further configured to determine a suction power of the nozzle based on the operation mode and the sensed amount of dust on the floor. (Ryohichi Para [0078] “When it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increasing the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force.”) wherein the controller (Ryohichi 100), when determining the suction power of the nozzle, is further configured to: operate the suction motor at a first rotational speed when the amount of dust is less than a first set value; operate the suction motor at a second rotational speed that is greater than the first rotational speed when the amount of dust is equal to or greater than the first set value (Ryohichi Para [0078] “when it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increase the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force.” Increasing the rotational speed (to a second speed) of the blower based on detecting a large amount of dust (dust surpassing a threshold (a first set value)) that when the level of dust is below that value the rotation speed is lower (a first speed).) Wherein the first set value is set based on the characteristic of the floor (Ryohichi Para [0054] “Moreover, when the floor surface determined immediately before is a carpet, the dust amount determination part 100a compares the counted number of pulses with the threshold value n3 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n3, and determines that the dust is large when the counted number of pulses is n3 or more.” When the floor is carpeted, the threshold value for the dust is adjusted).
But Ryohichi does not teach a nozzle motor configured to adjust a height of the brush, a second set value that is larger than the first set value and operate the suction motor at a third rotational speed that is greater than the first and second rotational speeds when the amount of dust is equal to or greater than the second set value, and wherein the second set value are set based on the characteristic of the floor and wherein the first set value of a carpeted floor is greater than the first set value of an uncarpeted floor..
However, Hun does teach a vacuum with a nozzle motor configured to adjust a height of the brush (Hun Abstract Paragraph “A suction brush assembly capable of automatic height adjustment is provided to prevent damage of carpet due to a rotation brush by automatically controlling the distance between the rotation brush and the surface to be cleaned according to the condition or kind of the surface to be cleaned. A suction brush assembly capable of automatic height adjustment comprises a main body (10) of a suction body, and an up/down control unit” and “The height driving part includes a second motor(31), a wheel shaft(38), a power transmission part. The wheel shaft subject to rotation force from the second motor through the power transmission part reciprocates the main body of the suction brush around a pair of main wheels.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in light of Hun in order to claim the benefits of a suction brush with adjustable height in order to prevent any damage to the surface to be cleaned. (Hun Abstract Paragraph “The up/down control unit controls the height of the main body to change the interval between the surface to be cleaned and the rotation brush according to the condition of the surface to be cleaned, and detects the condition of the surface to be cleaned continuously to prevent damage of the surface to be cleaned by the rotation brush.”)
However, Hideji does teach a second set value that is larger than the first set value; and operating the suction motor of the vacuum cleaner at a third rotational speed that is greater than the first and second rotational speeds when the dust score is equal to or greater than the second set value. (Hideji Para [0017] “As can be seen from the figure, the average power consumption is smaller when the suction force is changed. However, regarding the dust collection efficiency, it contributes to dust collection considerably in a cycle in which the suction force is made larger than the medium, and even if the suction force is changed, it does not decrease as compared with the conventional case. That is, in order not to reduce the dust collection efficiency while suppressing the power consumption, as shown in FIG. 5A, the suction force occupies below the reference value from the area S1 in which the suction force occupies above the reference value. The area should be larger than S0 + S2.” And further Figure 5A (Figure 1 in this document) which is Described as “FIG. 5A is a diagram showing an example of a change in suction force.” In Para [0048] Show that there is a range of suction powers as determined by the suction force, meaning that there are minimum two values that are used as thresholds for determining which of the three increasing rotational speeds are appropriate).

    PNG
    media_image1.png
    330
    486
    media_image1.png
    Greyscale

Figure 5A of Hideji
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Hideji in order to reduce power consumption (Hideji Para [0004] “In view of the above problems, it is an object of the present invention to keep the power consumption low while preventing a decrease in dust collection efficiency”)
	Further, as Ryoichi teaches the first set value is based on the characteristics of the floor, and Ryohichi as modified above teaches two set values, it would be obvious to one of ordinary skill in the art to similarly modify the second set value to be based on the characteristics of the floor as the first set value is in order. 
Finally, Ortmann teaches applying a correction factor to reduce the output of the sensor when the cleaner is positioned over a carpet floor (Ortmann Para [0008] “In order to eliminate this environmental parameter, which is caused by the type of floor covering, this influence is corrected during the evaluation by the evaluation device using a characteristic correction factor that is assigned to the relevant floor covering to be cleaned. The correction factor is preferably a factor which is multiplied by the result of the particle concentration and/or quantity determined. A correction factor of 0.9 to 0.75 is particularly suitable for determining the particle concentration and/or quantity on a rug or carpeted floor. In practice, a correction factor of approximately 0.85 has proven particularly useful. This correction factor corresponds to a background noise of about 20% of the sensor signal from material abrasion sucked in together with the dirt particles. Material abrasion can differ from carpet to carpet, so that typical correction factors that vary depending on the type of carpet can preferably be provided.”) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that modifying the sensor output by a correction output of 85% would result in an effective first set value for a carpet greater than that of another flooring (Such as uncarpeted) and doing so would “eliminate environmental parameters” in the sensor caused by the carpet as is also suggested in Ryohichi (Para [0070] “On the other hand, in the case of a carpet, most of dust is present between naps of the carpet, so that relatively long time is needed to suck such dust by the self-propelled cleaner 1. Therefore, the number of detection times is likely to decrease compared to the other floor surfaces, although an amount of dust on the floor surface is equal.”).
Regarding claim 19, Ryohichi as modified teaches all the limitations of claim 17 and in addition teaches wherein the floor sensor is configured to sense a change in the characteristic of the floor as the vacuum cleaner moves from a first region to a second region of the floor (Ryohichi Para. [0054] “Moreover, when the floor surface determined immediately before is a carpet, the dust amount determination part 100a compares the counted number of pulses with the threshold value n3 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n3, and determines that the dust is large when the counted number of pulses is n3 or more.”), and the dust sensor is configured to sense a change in the amount of dust as the vacuum cleaner moves from the first region to the second region of the floor (Ryohichi Para. [0011] “The self-propelled vacuum cleaner 1 is provided with dust detecting means for detecting dust contained in the suction air stream, and performs cleaning by switching the cleaning mode according to the detection result of the dust detecting means.”), and wherein the controller is further configured to: change the set operation mode of the nozzle based on the change in the characteristic of the floor when the vacuum cleaner moves from the first region to the second region (Ryohichi Para. [0054] “For example, when the floor surface determined immediately before is flooring, the dust amount determination unit 100a compares the counted number of pulses with the threshold value n1 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n1, and determines that the dust is large when the counted number of pulses is n1 or more. In addition, when the floor determined immediately before is a tatami mat, the dust amount determination unit 100a compares the counted number of pulses with a threshold value n2 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n2, and determines that the dust is large when the counted number of pulses is n2 or more. Moreover, when the floor surface determined immediately before is a carpet, the dust amount determination part 100a compares the counted number of pulses with the threshold value n3 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n3, and determines that the dust is large when the counted number of pulses is n3 or more.”) And change the suction power of the nozzle based on changing the set operation mode and the sensed change in the amount of dust (Ryohichi Para. [0078] “When it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increasing the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force.)
Claim 16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hun (KR 100809740 B1), Hideji (JP 23834931 B2) and Ortmann (DE 10201710800 A1) as modified in claim 14 in further view of Yun (KR 20170033579 A).
Regarding Claim 16, Ryohichi as modified teaches all the limitations of claim 14, but does not teach wherein the floor sensor is configured to sense respective characteristics of the floor in a first region and a second region, and wherein the controller is further configured to set respective operation modes of the nozzle for the first region and second region based on the respective characteristics of the floor in the first region and the second region. 
However, Yun does teach wherein the floor sensor is configured to sense respective characteristics of the floor in a first region and a second region, and wherein the controller is further configured to set respective operation modes of the nozzle for the first region and second region based on the respective characteristics of the floor in the first region and the second region. (Yun Para. [0125] "Specifically, when the cleaning robot 100 crosses the boundary B between the area corresponding to the hard floor and the area corresponding to the soft floor while cleaning the area corresponding to the hard floor, the controller 110 determines that the floor state is It can be determined that the hard floor is changed to the soft floor.")
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Yun in order to improve the battery consumption of a cleaning robot by efficiently controlling the suction force of the cleaner. (Yun Para [0003]-[0004] “Since the cleaning robot performs cleaning while driving wirelessly after the battery is charged in the docking station, its suction power is weaker than that of a general vacuum cleaner. Recently, cleaning robots with improved maximum suction power have been released. However, as the suction power increases, the battery consumption also increases. In order to increase the usage time of the cleaning robot, it is necessary to appropriately control the suction power of the cleaning robot according to the situation. In order to solve the above problem, a cleaning robot capable of efficiently cleaning by controlling a suction force or a traveling path of the cleaning robot according to a floor condition, and a control method thereof are provided.”) 
Regarding claim 20, Ryohichi as modified teaches all the limitations of claim 17 but does not explicitly teach the controller, when changing the suction power of the nozzle, is further configured to: immediately increase a rotational speed of the suction motor when increasing the suction power of the nozzle; and decrease the rotational speed of the suction motor after a prescribed delay period when decreasing the suction power of the nozzle.
However, Yun does teach the controller (Yun 110), when changing the suction power of the nozzle, is further configured to: immediately increase a rotational speed of the suction motor when increasing the suction power of the nozzle (Yun Para. [0125]-[0126] “Specifically, when the cleaning robot 100 crosses the boundary B between the area corresponding to the hard floor and the area corresponding to the soft floor while cleaning the area corresponding to the hard floor, the controller 110 determines that the floor state is It can be determined that the hard floor is changed to the soft floor. The controller 110 may control the suction power of the suction module 132 as a suction power corresponding to the soft floor. Specifically, the controller 110 may increase the output of the suction motor 132a to increase the suction power of the suction module 132.”); and decrease the rotational speed of the suction motor after a prescribed delay period when decreasing the suction power of the nozzle (Yun Para. [0129]- [0130] “As such, when the cleaning robot 100 moves from the area corresponding to the soft floor to the area corresponding to the hard floor, the control unit 110 determines this and causes the cleaning robot 100 to re-enter the area corresponding to the soft floor. By iteratively, the cleaning of the area corresponding to the soft floor may be preferentially performed. When the priority cleaning of the area corresponding to the soft floor is completed, the controller 110 performs cleaning of the area corresponding to the remaining hard floor among the entire cleaning area R. When the area corresponding to the soft floor is first cleaned and then re-entered the area corresponding to the hard floor, the controller 110 may reduce the suction power of the suction module 132 again. “Wherein the period of returning to the soft floor to clean it first is the prescribed delay period).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Colens (US 20020120364 A1) Teaches a vacuum cleaner with that adjusts the power of the suction motor based on the type of floor it is cleaning.
To help promote expedited prosecution of this case, the Applicant is invited to contact the Examiner to set-up an Interview to discuss the distinguishing features of the invention over the prior art and clarification of the amended claim language.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723